United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT

                                   _____________

                                    No. 96-3570
                                   _____________

Ivan M.C. Chen,                          *
                                         *
      Plaintiff - Appellant,             *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
School District of Kansas City,          *
Missouri,                                *      [UNPUBLISHED]
                                         *
      Defendant - Appellee.              *
                                   _____________

                                  Submitted: April 16, 1997
                                      Filed: July 21, 1997
                                   _____________

Before LOKEN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           _____________

PER CURIAM.

        After the Kansas City School District refused to renew his probationary contract
as a teacher at Van Horn High School, Ivan Chen commenced this multi-count action
claiming race and gender discrimination. The School District moved for summary
judgment, submitting evidence that after Chen had received persistently bad
performance evaluations, the School District accepted the evaluator’s recommendation
that his contract not be renewed. In response, Chen submitted an affidavit claiming that
his poor evaluations resulted from the female evaluator’s bias against males and Chen’s
foreign accent, and submitting a statistical analysis tending to show that this evaluator
consistently gave lower evaluations to male and foreign-born teachers.

       The district court1 granted summary judgment for the School District dismissing
all of Chen’s claims. With regard to the Title VII claim, the court concluded that
Chen’s poor performance evaluations and failure to correct noted deficiencies were a
legitimate business reason for the decision not to renew his contract, and that Chen’s
circumstantial evidence is insufficient to create an inference of pretext for race or
gender discrimination. Chen appeals only the dismissal of his Title VII claim. After
thorough review of the record, we conclude that summary judgment was properly
granted dismissing this claim for the reasons stated by the district court. Accordingly,
we affirm. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE FERNANDO J. GAITAN, JR., United States District Judge
for the Western District of Missouri.

                                          -2-